Per Curiam.

Although the cashier was a competent witness, and the agent of the bank, and although his acts and doings, as such agent, would be binding upon the bank, yet uemg called upon to testify as a witness, his testimony is to be construed like that of any other witness, and the question is, what is proved by the testimony. The witness states precisely what took place between himself and Jabel Ingraham, the agent of the Bleaching and Calendering Company, upon the subject of the deposit of the notes. The witness may be perfectly correct in his recollection, and at the same time incorrect in his logic. He supposed that the note was left for the purpose of being discounted, though nothing was said about it by the agent of the company.
The case of the plaintiff depends upon showing, that the note was deposited with the cashier, as agent of the bank, for the specific purpose of being discounted immediately, and that inasmuch as the bank had not thus discounted it, the trust upon which it was thus deposited had been violated, or the *91purpose for which it was appropriated, had been frustrated and disappointed, so that the company had a right to reclaim "t or transfer it by their assignment to the plaintiff, in trust for fcneir creditors. Now we think the evidence falls short of establishing this fact. It leaves it at least as probable that it was for collection, as that it was for discount, the one being as much within the ordinary scope of the operations of the bank as the other. If these probabilities were in all respects equal, it would seem that, by analogy to the well-known rule respecting payments, that where the, party leaving a security, directs the appropriation of the proceeds to several specific objects, but makes no election as to the mode in which those proceeds shall be raised, whether by discounting the note, or by holding and collecting it, the party receiving the security would have the right of making such election. The general or blank indorsement would vest the legal title to the note in the bank, and as the owners, they would have a right to dispose of it in such manner as they saw fit, subject only to the obligation of applying the proceeds, when realized, in the manner directed by the party transferring. To this duty they must be bound, by the act of receiving it on the terms proposed.
Besides, upon the very concise and naked statement ol the transaction by the cashier, it is very doubtful, whether the bank would have had a right to turn the note into immediate cash, at the expense of the creditor, by discounting the note and deducting the discount, without an express direction or permission to that effect by the party depositing the security. And it may be remarked, in passing, as a slight circumstance, that if the note of the Hillsborough Manufacturing Company was without interest, which appears probable from the description of it, the net amount, $625, after deducting the discount for five months, would not be sufficient to cover the' three appropriations, specified by Ingraham. Perhaps the cashier, from his knowledge of the relative situation of the parties, their habits, wishes and views, might be well warranted in his supposition, that it was the intention or expectation of Ingraham that the note would be discounted ; but as he nos stated all that took place on the subject, we are satisfied *92that there was no such special trust, or specific approp.-iat'on t0 ^le so^e PurPose of a discount, as to justify the conclusion, that the bank, without any other notice or request on the part of the debtors, can be held to have lost their interest in the security, by any violation of trust, or non-compliance with the specific appropriation, so as to authorize the debtors, or their assignee, to reclaim the security or the proceeds thereof